Citation Nr: 0422558	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  He died in May 2002, of ischemic 
cardiomyopathy, due to atherosclerotic coronary vascular 
disease, with renal failure listed as a significant 
contributing cause of death.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO.  

The Board notes that prior to the veteran's death, he had 
submitted a claim for a total disability rating based on 
individual unemployability, received at the RO in September 
2001.  The claim was not adjudicated, and remained pending at 
the time of the veteran's death.  As the appellant's 
application for death benefits can also include a claim for 
accrued benefits, this matter is referred to the RO for any 
appropriate action.  

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

First, the certificate of the veteran's death indicates that 
he passed away while an inpatient at a private hospital; 
however, a terminal hospitalization report is not of record.  
Also, the death certificate does not indicate whether or not 
an autopsy was performed.  Second, review of the record 
indicates that the veteran had a claim pending for 
unemployability prior to his death, and that he reported 
additional private treatment in February 2002.  It does not 
appear that these recent treatment records were obtained 
prior to the first notice of the veteran's death in May 2002.  

The appellant, the veteran's widow, was notified in November 
2002, that due to a change in her state's law, private 
medical facilities would not accept VA's standard release of 
information form in death cases, and that she should obtain 
and forward any records that she would like VA to have.  She 
forwarded several medical nexus opinions from the veteran's 
private physician.  

The Board finds that the record is incomplete, and that 
further development is needed for appellate review.  

Accordingly, the case is REMANDED for:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Specifically, send the appellant a new 
VCAA letter pertaining to the claim for 
service connection for the cause of the 
veteran's death.

2.  Assist the appellant in obtaining the 
terminal hospitalization reports from the 
private medical facility named on the May 
2002 death certificate as the place of 
the veteran's death.  Inform the 
appellant that these inpatient 
hospitalization records are needed prior 
to further appellate review, and that her 
assistance in obtaining them is required.  

3.  After the development requested above 
has been completed to the extent 
possible, have a VA specialist in 
cardiology review the veteran's records 
and provide an opinion as to whether the 
veteran's death was due to service-
connected disability.  

Specifically, the examiner should opine 
as to whether the veteran's death was 
related to, or hastened by, his service 
or service-connected disorders, including 
a determination as to whether the veteran 
was unable to be adequately anti-
coagulated due to service-connected 
arthritis, gastritis, or anemia.

4.  Next, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




